Citation Nr: 1604582	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-24 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a beginning date earlier than August 7, 2013, for the period of eligibility for Chapter 35 Dependents' Educational Assistance (DEA).


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is the daughter of the Veteran who served on active duty from January 1981 to June 1981 and from August 1981 to March 2001.   

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  In an August 2013 rating decision, the RO determined that the Veteran was permanently and totally disabled due to service-connected disability, effective May 6, 2008.     
 
2.  In an October 8, 2013 letter, the RO notified the appellant that she had 60 days to elect a beginning date for eligibility for DEA benefits and that if VA did not receive a response within this time frame, August 13, 2013 would be assigned as the appellant's beginning date. 
 
 3. Although it does not appear that the RO received the appellant's specific election within 60 days of the October 8, 2013 letter, the evidence reasonably shows that on October 24, 2013, the appellant elected August 22, 2009 as her beginning date and then provided the election to her university's VA certifying official for submission to the RO.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for assignment of an effective date of August 22, 2009 for the beginning of the appellant's eligibility for DEA benefits are met. 38 U.S.C.A. §§ 3501, 3512, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 21.3032, 21.3041 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant (the daughter of the Veteran) seeks a beginning date of August 22, 2009 for eligibility for dependent's educational assistance (DEA).   

Basic eligibility for Dependents' Educational Assistance (Chapter 35 benefits) may be established by being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) (West 2002); 38 C.F.R. § 21.3021.  If the effective date of the permanent and total rating is before the child's 18th birthday, and the date of notification to the Veteran occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  38 C.F.R. § 21.3041(a)(2)(i). VA must provide written notice to eligible children in this category informing them of their right to elect the beginning date of their eligibility.  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  If the child does not elect the beginning date within 60 days of VA's written notice informing him or her of the right to do so, the period of eligibility will begin on the date of VA's decision that the Veteran has a permanent and total disability.   38 U.S.C.A. § 3512(a)(2)(B); 38 C.F.R. § 21.3041(i).

In this case, the appellant turned 18 on February 20, 2009.  In an August 2013 rating decision, the RO determined that the Veteran was permanently and totally disabled due to service-connected disability, effective May 6, 2008 and thus, also awarded entitlement to DEA.  In an October 2013 letter, the RO informed the appellant that she had 60 days to elect the beginning date of her eligibility for DEA benefits; informed her that she could elect February 20, 2009 or August 13, 2013 or any date between these two dates as her beginning date; and provided her with a "Beginning Date Election" form.  The RO also informed the appellant that if it did not receive her election within 60 days, a beginning date of August 13, 2013 would be assigned.  Additionally, the appellant was instructed to take the October 2013 letter to her school's (i.e. University of Texas at Arlington (UTA)) veterans certifying official and ask that the official send the RO an enrollment certification.  On November 27, 2013, the RO received an enrollment certification from the certifying official.   In its February 2014 decision, the RO found that the appellant had not made the election of her beginning date within 60 days and assigned August 13, 2013 as the beginning date. 

The appellant asserts that she did elect August 22, 2009 as her election date within 60 days and that she provided this election, along with other necessary information, to UTA's certifying official, who assured her that it would be forwarded promptly to the RO.  

In support of this assertion, the appellant has submitted a copy of a signed Beginning Date Election form dated October 24, 2013, where she indicated that she was choosing August 22, 2009 as her beginning date.  Given this piece of supporting documentation; the instruction in the RO's earlier October 2013 letter informing the appellant to "take" the letter to the UTA certifying official and have the official submit an enrollment certification; and the RO's subsequent receipt of the enrollment certification from the certifying official  in late November 2013, the Board finds credible the appellant's assertion that she did make her beginning date election of August 22, 2013 on October 24, 2013 and then provided it to the UTA certifying official.  

Although it would have been easier for all involved if the appellant had submitted her desired beginning date directly to the RO in the first instance, neither the controlling statute nor regulation explicitly requires that the RO receive a DEA beneficiary's election of beginning date within 60 days; rather these provisions simply indicate that the beneficiary must make the election within that time frame.  Also, the UTA enrollment certification received by the RO on November 27, 2013 certifies enrollment beginning on August 24, 2009.  This certification, which was received by the RO within 60 days of the October 2013 notice letter, reasonably indicates that the appellant desired to have her beginning date for DEA coincide with the beginning of her fall school term at UTA on August 24, 2009.  (Presumably, the appellant thought this term had actually begun on August 22, 2009, which is why her Beginning Date Election Form used this date).   Accordingly, resolving any reasonable doubt in her favor, the appellant made a timely election of August 22, 2009 as the beginning date for receipt of her DEA benefits and assignment of this beginning date is warranted.   38 U.S.C.A. § 3512(a)(2)(B); 38 C.F.R. § 21.3041(i). 
   
ORDER

A beginning date of August 22, 2009 for the period of eligibility for appellant's Chapter 35 Dependents' Educational Assistance (DEA) is granted. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


